Title: To George Washington from Marie-Adrienne-Françoise de Noailles, marquise de Lafayette, 26 December 1783
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Washington, George


                        
                            sir
                             26 December 1783
                            
                        
                        I seize with eagerness, the first moment, in which you enjoy the charms, of a peaceful retirement, and the
                            Satisfaction to find yourself restored, to those, to whom you are dear, after So many dangers, and So
                            much glory; to offer you my hommage, and my felicitations, on the glorious peace, obtained by your Labours, and your
                            success. I have, sir, many rights to partake your Sentimens, on this occasion, and every one, is very precious to me. it is
                            as a french as an american woman, as the wife of Mr De La fayette, that I feel the public joy, and the peculiar part, that
                            General Washington must take in it. I cannot read, without being moved the circular Letter, that you have written, before
                            your left publick affairs. I believe, that I should be as happy to See you as present, at mount–vernon as Ms de La fayette
                            was to See you, at mon–moath, or yorktown. then, and during all the time of my anxiety for him, one of my greatest
                            consolation, was to know, that he was with you. I was always, sensible how happy he was, to Learn at the School, of such a
                            master, and above all, I felt whose charms he found, in the Sentimens of Such a friend. I judged, by my own experience of
                            the Sufferings of mistress Washington during the war, and I feel, and partake the Sweets, of her present situation. I
                            entertain my self, in the hope, to see you both, in our Country, and to go and see you in america. I not think without a
                            great emotion, on the moment, in which I would find my self on a ground, So dear to us, for So many accounts. I cannot
                            express, sir, the Smallest part of my Sentimens, nor only on account of my ignorance, of your Language, but because they
                            could not be expressed, your name, is one of the first, that our Children Learn to Lisp, and we would yet, inspire them
                            with the sentimens of our heart, for you, the name of George, and Virginie; Shall be a perpetual remembrance, of our
                            sentimens, for you, and your Country, and give them a peculiar right, to your benevolence. I beg you sir, in favour of
                            their father, to have Some goodness for them, and I flatter myself that it is not necessary to intreat you that. it is in
                            the confidence, that I come and I offer the assurance, and the hommage, of our gratitude, to you, requiring for my self,
                            Some part in the sentimens, which our Little family, is honoured, with. I deserve it sir, by those of the highest esteem and
                            regard, with which I am sir, your most humble, and very most obedient servant
                        
                            noailles De la fayette
                        
                    